Title: From Benjamin Franklin to Carié le jeune, 1 February 1782
From: Franklin, Benjamin
To: Carié, ——, le jeune


Sir,
Passy, Feb. 1. 1782
I received the Letter you did me the honour of writing to me the 24th. past, desiring to be inform’d whether Mortgages of Lands in America executed in France before a Notary, will be held good in that Country? In my Opinion such Mortgages, duly certified under some public Seal in France will be deemed good in America.
But as there are Laws in most of the United States which require all Mortgages to be recorded or registred in the Public Records, and any Mortgage that is registred will have the Preference even of a preceding one that is not registred; and of those that are registred, the first registred, will have preference; tho’ the others may bear a prior Date, it seems necessary that the Person offering here to mortgage an American Estate, should give such Testimonials of his Character for Integrity, as that the Person who accepts the Mortgage may have no doubt of there having been a prior Act of the same kind. I have the honour to be, Sir, &c—
M. Carié Jeune.
